DETAILED ACTION
This is in response to applicant’s arguments filed 11 February 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (WO 2015/016259).
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive. As previously set forth, Terada et al [“Terada”] disclose a lubricant capable of exhibiting excellent lubricant performance and hydrolysis resistance (Abstract).  The lubricant .    
As previously argued, Terada discloses Formula (I) on page 3 of 13 in the English language translation submitted by applicant (page 49 of the document) having the structural formula:
	R – [- N – C – R2 – (COOR3 )n]m       (I)
	           R1   0 	

However, this formula was incorrectly set forth above in the previous Office action.  The correct formula is:
R – [- N – C – R2 – (COOR3 )m]n       (I)
	           R1   0 	

As previously set forth, Terada discloses in lines 12+ of paragraph 59 what are the substituents (R, R1, R2, R3) and subscripts m and n.  
R = an aliphatic group containing 2-60 carbon atoms;
R1 = H, an alkyl group which may have a substituent, a cycloalkyl group which may have a substituent;
R2 = a chain or cyclic aliphatic or aromatic linking group having a (m + 1) valence or higher;
R3 = an alkyl group or a substituent which may have a substituent;
m = 1-3; and 
n = 2-4.
Thus the examiner is of the position that the ester polyamide disclosed in Terada meets the limitations of the claimed ester-terminated polyamide when 
2 – (COOR3 )m]n       
	         					         R1   0 	
    
connected to R.  When n is 3, there are three such groups connected to R.  When n is 4, there are 4 such groups connected to R. As previously argued, R in Terada corresponds to claimed R3.  R3 in Terada corresponds to claimed R1.  R2 in Terada corresponds to claimed R2.  
	Thus the ester polyamide disclosed in Terada is the same as the ester-terminated polyamide claimed when n is 2, and m is 1 as set forth below: 
	R3OOC – R2 – C(O) – N(R1) – R – N(R1) – C(O) – R2 – COOR3   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Terada discloses that the invention includes a specific ester polyamide and a lubricant containing the composite ester polyamide composition.  Page 60, Lines 10-15.  Terada teaches that lubricants generally include base oils and various additives. Examples of base oils include mineral oil obtained from crude oil, chemically synthesized ester-based oil, fluorine oil and poly-α-olefin based oil.  Page 60, lines 16-18.  Terada discloses “polyolefin oil” in [0082] on page 55.
Terada discloses greases on page 60, line 19, on page 62, line 119.  Terada discloses that thickeners may be added [12] on page 49 and [0081] on page 55.
Mineral oils and polyolefin oils are again disclosed in lines 557-558 on page 73 as the lubricant base oil.  The examiner is of the position that it would have been obvious to one of ordinary skill in the art to have employed both mineral oils and polyolefin oils as the base oil if so desired since Terada teaches that both types of base oils are acceptable for use. 
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75USPQ2d 1321 (Fed. Cir. 2005). 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).  
Applicants argument that the specific polyolefins of dependent claim 5 are solids at room temperature and act as thickeners, and not lubricant base oils, has been found to be persuasive.  While Terada discloses that the invention includes greases, Terada does not teach polyolefins as thickeners.  
In regard to method Claims 23-25, Terada discloses in paragraph [0085] a method for preparing the lubricant composition by “adding, dissolving and/or dispersing” the composite ester polyamide in an oil medium under heating. Claim 23 does not set forth a “quenching step” as argued.  Terada discloses that the ester polyamide may be prepared by the step of mixing a polyvalent amine containing at least two primary or secondary amino groups, a polyvalent carboxylic acid containing at least two carboxyl groups and a monohydric alcohol to obtain a  mixture, and dehydration-condensing the mixture [16] on page 49 which meets the limitations of dependent Claim 25.  It is not clear in Claim 25 the difference between “a dimer acid” and “a diacid” or if they mean the same or different dicarboxylic acid reactant.  
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
Claims 6-8 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (WO 2015/016259) in combination with Meijer et al (US 2013/0331307).
Terada et al [“Terada”] is relied on as outlined above.
The claimed grease composition differs in dependent claims 6-8 and 16-19 by adding as the “at least one polyolefin” of independent claim 1 a polymer thickener comprising a mixture of (1) a copolymer or a homopolymer of polyolefin (propylene in claims 7-8) with a weight average molecular weight of less than 200,000 and (2) a copolymer or a homopolymer of polyolefin (propylene in claims 7-8) with a weight average molecular weight of less than 100,000.  However, such polyolefin thickeners are well-known in the art as evidenced by Meijer.  
Meijer et al [“Meijer”] discloses a grease composition comprising (a) 60-95 wt.% of a lubricating base oil, (b) 1 to 20 wt.% of a polymeric thickener comprising a mixture of (1) a copolymer or a homopolymer of propylene with a weight average molecular weight of more than 200,000, and (2) a copolymer or a homopolymer of propylene with a weight average molecular weight of less than 200,000, and (c) 1-20 wt.% of a polar wax. Meijer additionally discloses a mechanical component onto which a layer of the grease composition has been applied, the use of the grease composition for bearing applications, and the use of the grease composition for reconditioning the lubrication of a mechanical component [0001].

Meijer discloses that as the lubricating base oil, any lubricating oil known per se may be used including mineral oils, synthetic hydrocarbons, ester oils, vegetable oils and mixtures thereof, of different viscosity. Meijer discloses that the type of base oil and viscosity can be selected to suit specific applications [0036].
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the polymeric thickener as disclosed in Meijer in the lubricant compositions disclosed in Terada if the known imparted properties such as to form a grease were so desired.  Terada provides motivation for the addition of thickeners to the lubricant compositions. Terada discloses greases on page 60, line 19, on page 62, line 119.  Terada discloses that thickeners may be added [12] on page 49 and [0081] on page 55.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 19, 2021